DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20100175411) in view of Taras (US6023938).
With respect to claim 1 Choi discloses a ventilation assembly comprising:
A main housing (11) defining an inlet (see flow arrows) through which air can be received into
the main housing and defining an outlet (see again flow arrows);
A blower (14) in the main housing and operable to generate a flow of air; and  
An intake panel (13) configured to be located adjacent to the main housing inlet, the intake panel having a means for reducing sound (134).
Choi does not expressly disclose the use of a sound reducing grille.
Taras discloses the use of a grill having sound reduction means (see title and element 10).
It would have been obvious to apply the sound reducing grille feature to the device of Choi to further enhance the sound reduction and flow. 
With respect to claim 2 Choi as modified further discloses wherein the means for reducing
 sound comprises a plurality of acoustic fixtures arranged about a grille outlet aperture defined in the grille (that is to say the reduction means 134 are applied where the flow will interact with them as
taught by Choi and when applied to the grille will interact with the flow and reduce the sound).
	With respect to claim 3 Choi as modified further discloses wherein adjacent acoustic fixtures
defining air flow pathways in fluid communication with the grille outlet aperture (as the air flows
through the grille passages this is the means in which the flow will interact with the sound reduction
elements 134 and as such the positioning would be understood and obvious to one of ordinary skill in
the art).
With respect to claim 4 Choi further discloses wherein the adjacent acoustic fixtures comprise
two or more acoustic bodies spaced radially apart from each other (see manner of their mounting in
Choi and when applied to the structure of a grille per se this would be the case).
With respect to claim 11 Choi as modified further discloses wherein the grille comprises a first
plate (13) defining the grille outlet aperture, the plurality of acoustic fixtures extending form the first
plate (see Choi).
	2. Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi
(US20100175411) in view of Taras (US6023938) as applied to claims 1-4 above and in further view of Lee
(US11204204).
With respect to claim 5 Choi as modified discloses the invention as claimed except expressly
wherein the acoustic bodies define smooth aerodynamic shapes.
Lee discloses (see figure 5) the use of acoustic aerodynamically shaped bodies dot attenuate
noise in an airflow.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Lee to
use such acoustic bodies with the device of Choi as modified to allow for the smooth flow of air past the
acoustic elements to prevent unwanted noise from turbulence.
With respect to claim 6 Choi as modified further discloses wherein the outer perimeter of each
of the acoustic bodies defines a radial length, and each of the acoustic bodies of at least one of the
acoustic fixtures have equal radial length (see figure 5 of Lee).
With respect to claim 7 Choi as modified further discloses wherein the acoustic bodies of each
acoustic fixture comprises an outer acoustic body and an inner acoustic body (see again Lee figure 5).
With respect to claim 8 Choi as modified further discloses wherein the outer acoustic bodies
are arranged annularly about the grille outlet aperture (see arrangement of the silencing means of Choi
and also Lee such an annular arrangement would have been obvious to apply to the respective
openings.
With respect to claim 9 Choi as modified further discloses wherein the inner acoustic bodies are
arranged annularly about the grille outlet aperture (see again figure 5 of Lee). It would have been
obvious to arrange the bodies with respect to the outlet so as to reduce noise prior to encountering the
user.
With respect to claim 10 Choi as modified further discloses wherein the inner and outer acoustic
bodies (see again Lee) of each acoustic fixture are arranged with corresponding circumferential positions
about the grille outlet aperture.
3. Claims 12-14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi
(US20100175411) in view of Taras (US6023938) as applied to claims 1 and 11 above and in further view
of CN105765139 (hereinafter ‘139).
With respect to claim 12 Choi as modified discloses the invention as claimed except for the
provision of forming and utilizing a phononic crystal. 
Phononic crystals are known in the art of acoustics for sound reduction as taught by ‘139 (see
translation regarding elements 210 and 110).
	It would have been an obvious  mater to use the known structure of phononic crystals as taught by ‘139 with the device of Choi to further enhance the sound reduction by allowing for better targeted sound reduction. 
With respect to claim 13 The tuning of the structure to attenuate the sounds in the ventilation
assembly would have been an obvious matter (see also the teachings of Lee as cited in above rejection,
the use of a tunable device such as that taught by ‘139 is obvious to tune to the needed frequencies).
With respect to claim 14 as it regards the specific sound ranges as claimed it would have been
an obvious matter to tune any needed frequency based upon the output of the ventilation system.
Further it has been held that where the general conditions of a claim are disclosed in the prior art,
discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ
233.
With respect to Claim 28 Choi as modified discloses the ventilation grille having the plate and
the acoustic bodies which extend and form a phononic crystal as taught by ‘139.
4. Claims 15-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Choi
(US20100175411) in view of Taras (US6023938) and Lee (US11204204) and in further view of
GB2510900 hereinafter VKR.
With respect to claim 15 Choi as modified discloses the invention as claimed except expressly
the provision of a first and second plate with the acoustic bodies therebetween.
VKR discloses (see figure 2) the provision of first and second plates (see 12 and 16) having
acoustic bodies 20 therebetween.
It would have been obvious to apply the teachings of VKR to provide first and second plates
having the acoustic elements between them so as to constrain the flow to best interact with the
acoustic bodies.
With respect to claim 16 Choi as modified further discloses wherein the acoustic bodies form at
least one acoustic fixture (see Choi and Lee the elements are arranged in a fixture).
With respect to claim 17 Choi as modified (see VKR) further discloses wherein at least one of the
acoustic bodies extends between the first and second plate.
With respect to claim 18 Choi as modified further discloses wherein at least one of the acoustic
bodies extends between the first and second plate and connects to both the first and second plate (see
again VKR).
With respect to claim 19 Choi as modified further discloses wherein adjacent acoustic bodies
define air flow pathways in fluid communication with the grille outlet aperture (see Lee and also Choi).
With respect to claim 20 Choi as modified further discloses wherein the acoustic bodies
comprise two or more acoustic bodies radially spaced apart (see figure 5 of Lee).
With respect to claim 21 Choi as modified further discloses wherein the outer perimeter of each
of the acoustic bodies defines a radial length, and each of the acoustic bodies of at least one of the
acoustic fixtures have equal radial length (see figure 5 of Lee).
With respect to claim 22 Choi as modified further discloses wherein the acoustic bodies of each
acoustic fixture comprises an outer acoustic body and an inner acoustic body (see again Lee figure 5).
With respect to vclaim 23 Choi as modified further discloses wherein the outer acoustic bodies
are arranged annularly about the grille outlet aperture (see arrangement of the silencing means of Choi
and also Lee such an annular arrangement would have been obvious to apply to the respective
openings.
With respect to claim 24 Choi as modified further discloses wherein the inner acoustic bodies
are arranged annularly about the grille outlet aperture (see again figure 5 of Lee). It would have been
obvious to arrange the bodies with respect to the outlet so as to reduce noise prior to encountering the
user.

With respect to claim 27 Choi as modified further discloses wherein at least one of the plurality
of acoustic bodies approximates an ellipse.
5. Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi
(US20100175411) in view of Taras (US6023938) Lee (US11204204) and GB2510900 hereinafter VKR as
applied to claim 22 above and in further view of CN105765139 (hereinafter ‘139).
With respect to claim 25 Choi as modified discloses the invention as claimed except for the
provision of forming and utilizing a phononic crystal.
Phononic crystals are known in the art6 of acoustics for sound reduction as taught by ‘139 (see
translation regarding elements 210 and 110).
With respect to claim 26 The tuning of the structure to attenuate the sounds in the ventilation
assembly would have been an obvious matter (see also the teachings of Lee as cited in above rejection,
the use of a tunable device such as that taught by ‘1398 is obvious to tune to the needed frequencies).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arima (US10323655) discloses a fan motor and silencing means; Wang (US10087954) discloses an HVAC system fan and silencer; Leedy (US9641043) discloses a portable sound  attenuation device; Choi (US20170030595) discloses an indoor device of air conditioning; Lind (US9305539) discloses an acoustic treatment of an air duct; Shirahama (US8123468) discloses a fan and silencing means; McCarty (US20050045416) discloses an aerodynamic noise reduction means; and Jeung (US6217281) discloses a low noise fan unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837